                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION
                             NO. 7:18-CR-178-D

UNITED STATES OF AMERICA                )
                                        )      CONSENT ORDER AS TO
              v.                        )      PETITIONER SONIA BENITEZ-
                                        )      CARDOSO
FERNAN SANCHEZ, JR.                     )



      On or about April 29, 2020, the Court entered a Preliminary Order of

Forfeiture in this criminal matter preliminarily forfeiting, among other things, a

parcel of real property located at 304 South Pine Street, Warsaw, North Carolina (the

"Pine Street Real Property'') [D.E. 62.] On July 8, 2020, Petitioner Sonia Benitez-
                                                                            ,

Cardoso ("Benitez"), through counsel, filed a Claim and Petition contesting tne

forfeiture of the Pine Street Real Property to the extent that she possessed a leasehold

interest in the property. [D.E. 55.] The Parties have informed the Court of the

following:

      A.      They have settled the litigation in this matter pursuant to a written

settlement agreement.

      B.      Pursuant to the settlement agreement, Benitez, on behalf of herself, her

heirs, her successors, and assigns, has agreed to disclaim any and all right, title, and

interest in the Pine Street Real Property that has been preliminarily forfeited to the

United States and has expressly agreed to the forfeiture of the Pine Street Real
 I
Property to the United States pursuant to a Final Order of Forfeiture.




           Case 7:18-cr-00178-D Document 72 Filed 12/02/20 Page 1 of 3
                                         ORDER
       In view of the foregoing, and based on the consent of the United States and

Benitez as reflected below, it is hereby ORDERED, ADJUDGED, and DECREED as

follows:

       1.      In accordance with Rule 32.2(c)(1)(A) of the Federal Rules of Criminal

Procedure, the Claim and Petition filed by Benitez with respect to the Pine Street

Real Property is granted.

       2.      The United States shall pay Benitez the sum of $95,000.00 from the net

proceeds of the sale of the Pine Street Real Property.

       3.      Subject only to the payment set forth above, Benitez, on behalf of herself,

her heirs, her successors, and assigns, disclaims any right, title, and interest in the

Pine Street Real Property that has been preliminarily forfeited to the United States

and expressly agrees to the forfeiture of the Pine Street Real Property to the United

States pursuant to a Final Order of Forfeiture.

        4.      Each party shall bear its own attorneys' fees, costs, and expenses in this
litigation.

       SO ORDERED this 2.., day of bRc.,e AA e "'        , 2020.




                                                 J   ES C. DEVER, III
                                                 United States District Judge




                                             2




            Case 7:18-cr-00178-D Document 72 Filed 12/02/20 Page 2 of 3
• d(lNSENTEJJ TO BY:




                                 .·. sistant Unite . States Attorney·
                                 J!)i:tstern District ofNorth Carolina



  ,_.2., l ". .L"
DATE
                                    ·-J~u>.01---
                                    .   ..   -.

                                 JORN P. O'HALE
                                                  .   . .   -~~

                                 Law Office of John P. O'Hale, P.A.
                                 Attorney Jot Pe\itiofter Sonia Benitez~
                                 Cardoso




                                    3




       Case 7:18-cr-00178-D Document 72 Filed 12/02/20 Page 3 of 3
